Citation Nr: 0828219	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased rating for lumbosacral 
fibromyositis with radiculopathy, currently evaluated as 60 
percent disabling.

4.  Entitlement to an increased rating for status post right 
knee arthroscopy with meniscus repair, currently evaluated as 
10 percent disabling. 

5.  Entitlement to an increased rating for chip fracture, 
right ulnar styloid, currently evaluated as noncompensably (0 
percent) disabling.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957 and from August 1969 to August 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA), which determined new 
and material evidence had not been presented to reopen the 
claim of service connection for PTSD.  

Also in this decision, the RO denied increased ratings for 
service-connected lumbosacral fibromyositis with 
radiculopathy, evaluated as 60 percent disabling; status post 
right knee arthroscopy with meniscus repair, evaluated as 10 
percent disabling; and a chip fracture, right ulnar styloid, 
evaluated as noncompensably (0 percent) disabling.  The 
veteran submitted a timely notice of disagreement (NOD) to 
this decision that was received by the RO in January 2006.  

The issue of entitlement to service connection for PTSD; and 
the issues of increased ratings for the service-connected 
disabilities of lumbosacral fibromyositis with radiculopathy; 
status post right knee arthroscopy with meniscus repair; and 
a chip fracture, right ulnar styloid are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  In a November 1999 decision, the RO denied service 
connection for PTSD.  The veteran did not appeal, and that 
decision became final.  

2.  The veteran attempted to reopen his claim of service 
connection for PTSD in May 2001.  In a May 2002 decision, the 
RO determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for PTSD.  The veteran did not appeal, 
and that decision became final.  

3.  The veteran attempted to reopen his claim of service 
connection for PTSD in August 2005.

4.  Evidence received since the May 2002 decision is new, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The November 1999 and May 2002 decisions are final; however, 
new and material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection for PTSD, in 
correspondence sent to the veteran in September 2005.  
Ideally, this should have also discussed the need to submit 
new and material evidence to reopen the claim.  In 
particular, the letter should have contained a description of 
what constituted new and material evidence and specified what 
evidence would be necessary to satisfy the element(s) that 
was found insufficient in the previous denial. (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)).  
The Board finds, however, that there is no need to discuss 
the impact of the VCAA on the matter of new and material 
evidence, as the Board has reopened the claim in the decision 
below.  The veteran has had a meaningful opportunity to 
participate in his appeal and this action does not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Analysis

The veteran asserts that his previously denied claim of 
entitlement to service connection for PTSD should be reopened 
and granted on the merits.

In a November 1999 rating action, the RO denied the veteran's 
claim of entitlement to service-connection for PTSD.  The RO 
denied the claim with the reasoning that service treatment 
records showed no evidence of a psychiatric disorder and 
there was no current evidence of PTSD.  The veteran was 
notified of that decision in correspondence sent on November 
24, 1999.  He did not file a timely appeal in the year 
following the issuance of that decision.  Therefore, the 
November 1999 decision is considered final.  38 U.S.C.A. § 
7105 (West 2002).  The veteran filed a petition to reopen the 
claim of service connection for PTSD in May 2001, which was 
denied in a May 2002 rating decision.  The veteran was 
notified of that decision in correspondence sent on May 24, 
2002.  The veteran did not file a timely appeal of the May 
2002 decision; and thus it also became final.  The veteran 
filed the instant petition to reopen the claim in August 
2005.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The rating decision of May 2002 is the last final 
disallowance of the claim.  In that decision, the RO denied 
service connection for PTSD with the reasoning that service 
treatment records showed no evidence of a psychiatric 
disorder and there was no current diagnosis of PTSD.  At the 
time of the May 2002 decision, the evidence consisted of the 
veteran's service treatment records; two psychiatric 
evaluation reports dated in September 1990 from Dr. M. C., a 
private physician; VA outpatient treatment records dated from 
August 1986 to May 2002; and reports from VA examinations 
dated in April 1994, October 1999, and February 2000.

The service records showed no findings or diagnoses related 
to PTSD.  The August 1969 separation examination from the 
veteran's first term of service showed a normal psychiatric 
examination.  Service treatment records from the veteran's 
second period of service include an April 1972 report from a 
Medical Board examination which found the veteran to be 
psychiatrically normal.  A psychiatry evaluation in May 1972 
showed that upon examination no signs of psychosis or 
significant depression were found.

In his initial September 1990 psychiatric evaluation report, 
Dr. M. C. indicated that based upon his findings, the veteran 
had schizophrenia, undifferentiated type, chronic; and 
organic brain syndrome, old, secondary to alcohol abuse.  In 
his second psychiatric evaluation report, also dated in 
September 1990, he provided a summary of his initial findings 
and a diagnosis of post-traumatic stress disorder.  The VA 
outpatient treatment records, dated from August 1986 to May 
2002, did not contain a diagnosis of PTSD.  Rather, these 
records showed treatment for diagnoses such as alcohol abuse 
and dependence; aggressive behavior, secondary to 
schizophrenia, paranoid; and atypical depression, with 
schizophrenia in remission.  

None of the VA examination reports (dated in April 1994, 
October 1999, and February 2000) reflected findings of PTSD 
either.  The April 1994 examination revealed an AXIS I 
diagnosis of substance abuse disorder- alcohol dependence, in 
questionable remission; benzodiazepine dependence by history 
and record; schizophrenia residual type, by record (in 
remission).  The October 1999 examination showed an AXIS I 
diagnosis of alcohol abuse, rule out dependence; 
schizoaffective disorder, depressed.  This examiner commented 
that there was absolutely no evidence by history or in 
symptoms for a PTSD diagnosis.  Finally, the February 2000 
examination showed an AXIS I diagnosis of alcohol dependence, 
in partial remission; schizophrenia, undifferentiated type.  

As the evidentiary record contained no competent medical 
evidence that the veteran was currently diagnosed with PTSD; 
service connection was denied in the May 2002 rating 
decision.  The veteran filed the instant petition to reopen 
his claim in August 2005.  Since then, the evidence received 
consists of the following: VA outpatient treatment records 
dated between August 2005 and December 2005; a psychiatric 
evaluation report dated in July 2005 from Dr. H. C., a 
private psychiatrist; and a PTSD questionnaire completed by 
the veteran, dated in October 2005.  

The VA outpatient treatment records dated throughout 2005 
generally show continuing treatment for substance abuse and 
other health problems.  In the July 2005 psychiatric 
evaluation report, which is essentially a duplicate of the 
September 1990 written opinion of Dr. M. C.; a new 
psychiatrist (Dr. H. C.), provides a diagnosis of PTSD.  The 
October 2005 PTSD questionnaire completed by the veteran 
contained information regarding his claimed stressful events.

The recent VA treatment records and the July 2005 
correspondence are generally redundant of evidence already in 
the file, and therefore are not really "new" in a true 
sense.  This is so because the treatment records merely 
reflect continued treatment for a substance abuse disorder, 
evidence which was already of record at the time of the last 
rating decision.  While the 2005 psychiatric evaluation 
report is an exact duplicate of the September 1990 
psychiatric evaluation report already considered and rejected 
by the RO, the July 2005 report (and diagnosis) has been 
proffered by a new psychiatrist.  Therefore, it is "new" 
evidence in that regard.  This "new" diagnosis of PTSD 
evidence is considered to be material evidence, in that it 
relates to an unestablished fact, namely a current diagnosis 
of PTSD, which was lacking at the time of the 1999 and 2002 
rating decisions.  See Bostain v. West, 11 Vet. App. 124 
(1998); see also 38 C.F.R. § 3.303.  For these reasons, the 
Board finds that new and material evidence has been submitted 
and the claim is reopened.  

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  However, for the reasons detailed in the remand 
section, additional development is required for a full and 
fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been submitted and the 
application to reopen the claim of service connection for 
PTSD is granted.  To this extent, and to this extent only, 
the appeal is allowed.

REMAND

The Board finds that there is a further duty to assist the 
veteran in developing evidence as it relates to reopening the 
previously denied claim of entitlement to service connection 
for a nervous disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has indicated that he is in receipt of Social 
Security (SSA) disability benefits.  A review of the claims 
file does not show what specific disabilities were included 
in the determination of such benefits.  As the SSA records 
are not yet included in the claims file, they must be 
obtained before a decision on the claims of entitlement to 
service connection can be made.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1993).

In addition, in the December 2005 rating decision currently 
on appeal, the RO denied increased ratings for service-
connected lumbosacral fibromyositis with radiculopathy, 
evaluated as 60 percent disabling; status post right knee 
arthroscopy with meniscus repair, evaluated as 10 percent 
disabling; and a chip fracture, right ulnar styloid, 
evaluated as noncompensably (0 percent) disabling.  The 
veteran submitted a timely notice of disagreement (NOD) to 
this decision that was received by the RO in January 2006.  
The Board notes that the RO has not issued a statement of the 
case (SOC) as to the issues of entitlement to increased 
ratings for these service-connected disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus 
these issues are being remanded for issuance of a statement 
of the case and to give the veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105 (West 2005); 38 
C.F.R. § 19.26 (2005); See Manlincon v. West, 12 Vet.App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vasquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that to substantiate claims 
for entitlement to increased ratings for 
the noted disabilities, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the service-
connected disabilities on appeal.  

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

3.  The RO should obtain from the Social 
Security Administration; the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.  All records 
obtained must be associated with the 
claims folder.  

4.  Ask the veteran to identify all 
medical providers who have treated him 
for lumbosacral fibromyositis with 
radiculopathy; status post right knee 
arthroscopy with meniscus repair; and a 
chip fracture, right ulnar styloid since 
December 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.

5.  Issue a statement of the case (SOC) 
to the veteran and his representative on 
the issues involving entitlement to 
increased ratings for his three service-
connected disabilities.  If, and only if, 
the veteran completes an appeal of this 
issue, the RO should return the case to 
the Board for appellate review of the 
issue.  

6.  Thereafter, review the veteran's 
remaining claims.  If any benefit sought 
on appeal is denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


